Appeal by third party Miller from an order under section 794 of the Civil Practice Act, directing him to pay to a judgment creditor of Old Mill Inn, Inc., judgment debtor, the sum of $502 and interest, owing by said third party to the judgment debtor. Order affirmed, with $10 costs and disbursements. No opinion. Appellant’s motion, made on the argument of the appeal, to strike certain matter from respondent’s brief, denied, without costs. (Matter of Heermance, 254 App. Div. 685, affd. 278 N. Y. 601; Day v. Town of New Lots, 107 N. Y. 148, 157.) Lewis, P. J., Hagarty, Carswell, Adel and Nolan, JJ., concur.